In a proceeding pursuant to CPLR article 78 to review a determination of *569the respondent Thomas A. Coughlin III, Commissioner of the New York State Department of Correctional Services, dated September 16, 1992, which confirmed a determination of the respondent John P. Keane, Superintendent of Ossining Correctional Facility, dated June 30, 1992, made after a hearing, finding the petitioner to be in violation of inmate rules and imposing a penalty, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Carey, J.), dated March 1, 1993, as denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We reject the petitioner’s contention that he was deprived of his right to due process by his assistant’s failure to interview certain witnesses and to obtain certain documentary evidence in preparation for the petitioner’s superintendent’s hearing, since the record demonstrates that he suffered no prejudice as a result of these failures (see, Matter of Raqiyb v Bartlett, 186 AD2d 327; Matter of Dixon v Coughlin, 178 AD2d 984; Matter of Curry v Coughlin, 175 AD2d 970; Matter of Irby v Kelly, 161 AD2d 860). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.